DETAILED ACTION
	
Response to Amendment
Applicant’s amendment filed 03-12-2021 under the After Final Consideration Pilot Program (AFCP 2.0) is acknowledged. Claim 1 has been amended to recite “…wherein each battery cell includes at least one internal sensor integrated with a microcontroller in communication with the control device, each microcontroller programmed to actuate the switching element of its respective battery cell to open directly if the integrated microcontroller determines that the danger signal received from the at least one internal sensor is above a second threshold, wherein the second threshold is greater than the first threshold”.  Such amendment changed the scope of the invention and would require further search and consideration. Examiner recommends an RCE with the proposed amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729